Case 8:20-cv-00043-SB-ADS Document 234 Filed 08/26/21 Page 1 of 3 Page ID #:5338




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              )        Case No.: 8-20-cv-00043-SB-ADS
14                    Plaintiff,              )
                                              )        NOTICE OF PROPOSED
15               vs.                          )        CONFORMING JUDGMENT
                                              )        AGAINST DEFENDANT JAWAD
16   Chou Team Realty, LLC, et al.,           )        NESHEIWAT
                                              )
17                    Defendants.             )
                                              )
18                                            )
                                              )
19                                            )
                                              )
20                                            )
                                              )
21
22
23
24
25
26
27
28
             NOTICE OF PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                1
Case 8:20-cv-00043-SB-ADS Document 234 Filed 08/26/21 Page 2 of 3 Page ID #:5339




 1         On August 10, 2021, the Court granted Plaintiff Bureau of Consumer
 2   Financial Protection’s (“Bureau”) motion for summary judgment against
 3   Defendant Jawad Nesheiwat and directed the Bureau to file a proposed
 4   conforming judgment against him. ECF No. 233. Pursuant to that order, the
 5   Bureau respectfully submits the attached [Proposed] Judgment Against Jawad
 6   Nesheiwat.
 7         The Court’s summary judgment order found that “injunctive relief,
 8   restitution, and a civil penalty are all appropriate remedies here” and noted that
 9   Defendant Nesheiwat “did not meaningfully opposed the Bureau’s request for
10   relief.” ECF No. 233 at 9 & n.8. Consistent with that order, the proposed
11   judgment includes the injunctive relief, restitution, and penalty sought in the
12   Bureau’s summary judgment motion. See ECF No. 189-1 at 22-25 (describing
13   nature of and basis for relief). With respect to restitution, the proposed
14   judgment provides for legal restitution of $19,699,870, which is the amount of
15   fees paid by consumers to the Student Loan Debt Relief Companies (not
16   including fees that were refunded to consumers). See id. at 23-34. With respect
17   to the penalty, the proposed judgment provides for the maximum penalty of
18   $116,142,620 for Nesheiwat’s reckless violations of the Consumer Financial
19   Protection Act, Fair Credit Reporting Act, and Telemarketing Sales Rule given
20   the absence of evidence supporting a basis to mitigate that penalty. See id. at
21   24-25.
22
23
24
25
26
27
28
              NOTICE OF PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                 2
Case 8:20-cv-00043-SB-ADS Document 234 Filed 08/26/21 Page 3 of 3 Page ID #:5340




 1   Dated: August 26, 2021                    Respectfully Submitted,
 2                                             Cara Petersen
 3                                             Acting Enforcement Director
 4                                             Deborah Morris
 5                                             Deputy Enforcement Director
 6                                             Michael G. Salemi
 7                                             Assistant Litigation Deputy
 8                                             /s/ Colin Reardon        __
                                               Colin Reardon (pro hac vice)
 9                                             E. Vanessa Assae-Bille (pro hac vice)
                                               Leanne E. Hartmann
10
                                               Bureau of Consumer Financial Protection
11                                             1700 G Street, NW
                                               Washington, D.C. 20552
12
                                               Attorneys for Plaintiff Bureau of
13                                             Consumer Financial Protection
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
             NOTICE OF PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                3
